In an action, inter alia, for ejectment, the defendant appeals from an order of the Supreme Court, Kings County, (Cannizzaro, J.H.O.), dated November 23, 1992, which, after a hearing, found that the defendant had failed to prove her affirmative defense that the plaintiffs’ building is subject to the New York City Rent Stabilization Law, and directed that the defendant deposit the sum of $5,950 in escrow pending a determination of the value of the use and occupancy of the subject premises.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s finding that the defendant failed to sustain her burden of proving that there were six dwelling units on the subject premises in order to bring it within the ambit of the Rent Stabilization Law of 1969 (Administrative Code of City of NY § 26-504 [b]) and the Emergency Tenant Protection Act of 1974 § 5 (McKinney’s Uncons Laws of NY § 8625 [a] [4] [a]; L 1974, ch 576, § 4, as amended).
The defendant’s remaining contentions are without merit. Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.